Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael F. Morgan on 23 June 2022.

The application has been amended as follows: 
	Claim 1, in the final line, “at any desired distance” is deleted;
	
	Claim 3 is cancelled;

	Claims 6-7 are rejoined;

	Claim 10 is rejoined;

	Claim 11 is rejoined;

	Claim 13 is rejoined;

	Claim 14, in the final line, “at any desired distance” has been deleted;

	Claim 19 is rejoined;
	
	Claim 22 is cancelled;
	Claim 24 is rejoined;

	Claim 26 is rejoined;

	Claims 27-28 are rejoined;

	Claim 27, line 2, “to be mounted to the row unit and” has been deleted. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 18, 2022